DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 and 12 are objected to because of the following informalities:  
Re. claim 3, “the retention mechanism includes” should be deleted because the retention mechanism does not include the knife (the knife and the retention mechanism are two separate elements as claimed in claim 1).  
Re. claim 12, “the bent end of the knife” should be amended to --the bent end of the knife drive rod--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 11-12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batross et al., US20140364851A1, herein “Batross”.
Re. claim 1, Batross discloses a knife assembly 196/162/160 and 170 (Fig. 9) for use with a surgical instrument 10 (Fig. 1), comprising: 
a knife (combination 196/162/160) including proximal and distal ends, the proximal end including an aperture defined therein including a series of spaced apart fins extending thereacross (Capture 1, the aperture is formed by series of holes on top and that is spaced apart by the fins which are shown in Capture 1); 
a knife drive rod 170 (Fig. 9) configured to operably engage the fins to secure the knife drive rod 170 to the knife 196/160/162 (Fig. 9, the knife drive rod 170 engages with the knife via the fins and the tubes 184/182/186, best shown in Fig. 7); and 
a retention mechanism (the tubes 184/182/186) operably disposed at a distal end of the knife drive rod 170 configured to secure the knife drive rod 170 in engagement between the fins (as shown in Fig. 7, the knife drive rod 170 is secured to the knife 196/160/162 via the tubes which are disposed between the fins while the knife drive rod and the knife are engaged).

    PNG
    media_image1.png
    403
    466
    media_image1.png
    Greyscale

Re. claim 2, Batross further discloses wherein the retention mechanism 184/182/186 is a cap (as shown in Fig. 7, each end of the tubes having a cap to secure the pin/tube portion between the knife drive rod and the knife).
Re. claim 3, Batross further discloses the knife 196/160/162 having a second aperture (which is formed by the series of hole at the bottom as shown in Capture 1B) defined therein configured to receive a bent end of the knife drive rod (See Capture 1B).

    PNG
    media_image2.png
    521
    733
    media_image2.png
    Greyscale

Re. claim 5, Batross further discloses wherein the knife drive rod 170 is configured to engage the fins in a weave-like manner from a proximal end of the aperture to a distal end of the aperture (The examiner understands that weave-like manner is a pattern of interconnected elements. Fig. 9, the fins are spaced apart from each other by the holes in an interconnected patterns. When the knife drive rod is engaged with the knife, the tubes 184/182/186 connect the knife drive rod and the knife in an interconnected patterns, wherein the tubes are interconnected by the fins).
Re. claim 6, Batross discloses a knife assembly 196/162/160 and 170 (Fig. 9) for use with a surgical instrument 10 (Fig. 1), comprising: 
(combination 196/162/160) including proximal 160 and distal ends 162 (Fig. 9), the proximal end including an aperture defined therein (See Capture 2); and 
a knife drive rod 170 ([0114]) including a tube 184 operably engaged to a distal end thereof (the distal end of the knife drive rod, Fig. 9), the tube 184 configured to operably engage the aperture to lock the knife drive rod in engagement with the knife ([0049] and [0050], the knife drive rod 170 is coupled to the knife (at the proximal end 160) via the pin/tube 184, as shown in Fig. 9).

    PNG
    media_image3.png
    530
    586
    media_image3.png
    Greyscale

Re. claim 11, Batross further discloses wherein the knife 196/162/160 includes a second aperture (See Capture 2) defined therein configured to receive a bent end of the knife drive rod (See Capture 2) to provide a second mechanical engagement (Fig. 7-8, the connection between 182 and second aperture) between the knife 160 and the knife drive rod 170 (as best shown in Fig. 7, the knife drive rod and the knife are connected via the mechanical engagement 182)).
Re. claim 12, Batross further discloses wherein the second aperture is a slot (as shown in Capture 2, the second aperture is a slot to receive the pin 182) and the bent end 182 to secure the distal end of the knife drive rod within the slot once engaged therein (as shown in Fig. 7-8, the lock feature 182 is used to secure the distal of the knife drive rod within the slot once engaged therein).
Re. claim 17, Batross discloses a knife assembly 196/162/160 and 170 (Fig. 9) for use with a surgical instrument 10 (Fig. 1), comprising: 
a knife (combination 196/162/160) including proximal 160 and distal ends 162 (Fig. 9), the proximal end including an aperture defined therein (See Capture 2), the aperture including at least one capture tab (the capture tab is the inner rim of the aperture) disposed therein; 
a tube 184 configured to operably engage the at least one capture tab disposed within the aperture (Fig. 7-8, the tube is engaged with the capture tab of the aperture); and 
knife drive rod 170 ([0114]) configured to operably engage the tube 184 disposed within the aperture (Fig. 7-8).
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer et al., WO2011018154, herein “Fischer”.
Re. claim 1, Fischer discloses a knife assembly 10/20/32/30 (Fig. 9) for use with a surgical instrument 1 (Fig. 1-3C, [0032]), comprising: 
a knife (Fig. 3C, 10/20) including proximal and distal ends, the proximal end including an aperture defined therein including a series of spaced apart fins extending thereacross (Capture 1, the aperture is formed by series of fins as shown in Capture 2A); 
a knife drive rod 32 (Fig. 3C) configured to operably engage the fins (as shown in Fig. 3C) to secure the knife drive rod 32 to the knife 10/20 (Fig. 3C); and 
a retention mechanism (30, Fig. 3C) operably disposed at a distal end of the knife drive rod 32 configured to secure the knife drive rod 32 in engagement between the fins (as shown in Fig. 3C, the retention mechanism 30 is configured to secure the knife drive rod in engagement between the fins).

    PNG
    media_image4.png
    365
    460
    media_image4.png
    Greyscale

Re. claim 4, Fischer discloses wherein at least one of the fins includes a recess 34 (Fig. 3B) defined therein configured to receive at least a portion of an outer periphery of the knife drive rod 32 (Fig. 3B, the recess 34 of the fins as shown in Capture 2C, wherein the recess 34 receives the outer periphery surface of the knife drive rod 32).
Claims 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCullough et al., US20140257274A1, herein “McCullough”.
Re. claim 17, McCullough discloses a knife assembly 156/102/160 (Fig. 3C and 12B) for use with a surgical instrument 100 (Fig. 1), comprising: 
a knife (156, Fig. 3C) including proximal and distal ends (proximal end 156a and distal end 157), the proximal end including an aperture defined therein (Fig. 3C, the proximal end of the knife 156 includes an aperture that receives the tube 102), the aperture including at least one capture tab (the capture tab is the rim around the aperture to receive the tube 102) disposed therein; 
102 configured to operably engage the at least one capture tab disposed within the aperture (Fig. 3); and 
knife drive rod 160 configured to operably engage the tube 102 disposed within the aperture (Fig. 12B, the tube 102 is coupled to the knife drive rod 160).
Re. claim 20, McCullough further discloses wherein the aperture includes a pair of opposing capture tabs each configured to engage an end of the tube (Fig. 3C or Capture 2B, the aperture includes a pair of opposing capture tab, each configured to engage an end of the tube 102).

    PNG
    media_image5.png
    399
    552
    media_image5.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Batross in view of Moua, US20140257285A1, herein “Moua”.
Re. claim 7, Batross is silent about wherein a weld operably engages the tube to the knife.
However, Moua teaches a similar device in the same field of endeavor, surgical instrument, wherein the device a knife assembly 156/180 which include a knife 156 and a knife drive rod 180. The knife assembly 156/180 includes an engagement mechanism which comprises capture tab (CAPTURE 3) and an aperture that formed between the tabs to secure the tube 192 (Fig. 7), and wherein the tube 192 is welded to the knife 156 in order to increase the stability of the engagement between the tube and the knife ([0057]) .


    PNG
    media_image6.png
    546
    568
    media_image6.png
    Greyscale

Re. claims 10 and 19, Batross further discloses wherein the tube 184 is dimensioned to seat within the aperture and (as best shown in Fig. 8, the tube 184 is dimensioned to seat within the aperture), once seated, provides a first mechanical engagement between the tube and the knife (the first mechanical engagement is the connection between 184 and first aperture), but Batross is silent about a weld provides a second mechanical engagement between the tube and the knife.
However, Moua teaches a similar device in the same field of endeavor, surgical instrument, wherein the device having a knife assembly 156/180 which include a knife 156 and a knife drive rod 180. The knife assembly 156/180 includes an engagement mechanism which comprises capture tab (CAPTURE 3 above) and an aperture that formed between the tabs to ([0057]) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube and the knife of Batross’ device similarly to the tube and the knife as taught and suggested by Moua wherein the tube and the knife are being welded to each other, in order to increase the stability of the engagement of the tube and the knife so that the knife drive rod will be ultimately secured to the knife.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Batross in view of Eggers, US5391166A, herein “Eggers”.
Re. claims 8 and 18, Batross is silent about wherein the distal end of the knife drive rod threadably engages the tube.
However, Eggers teaches a similar device 10 (Fig. 1) in the same field of endeavor, surgical instrument, wherein the device having a knife 11 connected with the knife drive rod 40 via the tube 46 which is a pivot pin (which is the tube) having a threaded recess at either end to accept a screw. The screw engage the threaded recesses and permit an adjustable compressive load to the knife drive rod 40 and the cutting members of the knife 11 (Col. 5, lin. 46-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube of Batross’ device with the structures of the tube as taught and suggested by Eggers’ device to include the threaded recess at either end of the tube, to accept a screw. And the screw would be threaded at either end of the tube to permit an adjustable compressive load to the knife drive rod and the knife.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Batross in view of Hixson et al., US20140249528, herein “Hixson”.
Re. claim 9, Batross is silent about wherein the knife and the tube are made from similar metals to increase the strength of the weld.
10 (Fig. 1A) in the same field of endeavor, surgical instrument, wherein the device having a knife 190 is made of variety of metals ([0181]) and connecting pins/tubes which are made of metal ([0007]), wherein these metal materials provide high strength and high flexibility.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the materials of the knife and tube of Batross with the materials of the knife and tube as taught and suggested by Hixson in order to achieve a similar high strength and high flexibility.
Claims 13 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Batross in view of Davidson et al., US20120083783A1, herein “Davidson”.
Re. claim 13, Batross does not explicitly discloses wherein the locking feature 182 is at least one of a twist lock, tab lock, button snap, crimp, or rivet.
However, Davison discloses a similar device in the same field of endeavor, surgical instrument, wherein the device includes a knife 940 (Fig. 26-27) and a knife drive rod 948 (Fig. 26-27), wherein the knife drive rod is secured to the knife via the tubes 946/942/944 (Fig. 25). These tubes are similar to the tubes are similar to the tubes of Fig. 30, wherein the each tubes are made of a middle tube (such as 968 or 974) and a ring on each end (such as 962/972 and 976/978), wherein each of the rings are configured as a crimp rock.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the tube of Batross’ device with the tube (such as the tube made of 968/662/972) as taught and suggested by Davidson’s device since the replacement would have yielded predictable results, namely, a manner of connecting a knife and a knife drive rod. Therefore, the simple substitution of one known element for another producing a predictable result renders the claim obvious. KSR, 550 U.S. at, 82 USPQ2d at 1396.
Re. claim 14, Batross discloses a knife assembly 196/162/160 and 170 (Fig. 9) for use with a surgical instrument 10 (Fig. 1), comprising: 
a knife (combination 196/162/160) including proximal 160 and distal ends 162 (Fig. 9), the proximal end including an aperture defined therein (See Capture 1); 
a knife drive rod 170 (Fig. 9). 
But Batross is silent about the knife’s aperture including a pair of tubes operably engaged thereto, wherein the pair of tubes are disposed within the aperture to engage with the knife drive rod, and a knife tube operably engaged to the knife drive rod between the pair of tubes, the knife tube dimensioned larger than the pair of tubes to lock the knife drive rod within the pair of tubes and in operable engagement with the knife.
However, Davison discloses a similar device in the same field of endeavor, surgical instrument, wherein the device includes a knife 940 (Fig. 26-27) and a knife drive rod 948 (Fig. 26-27), wherein the knife drive rod 948 is secured to the knife via the tubes 946/942/944 (Fig. 25). These tubes are similar to the tube 1200 of Fig. 40-41 ([0127]), wherein the tube are made of a knife tube (See Capture 3A) and an end tube on each end (see Capture 3A, 2 end tubes making a pair of tubes). The knife drive rod 948 engages with the knife’s aperture via the knife tube and the pairs of tubes in the same manner as tubes 946/942/944 in Fig. 30 ([0127]). And the knife tube engaged the knife drive rod between the pair of tubes, wherein the knife tube dimensioned larger than the pair of tubes to lock the knife drive rod within the pair of tubes and in operable engagement with the knife (see Capture 3A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the tube of Batross’ device with the tube (such as the tube 1200) wherein the tube 1200 (which includes a knife tube and a pair of tubes disposed within the aperture of a knife) as taught and suggested by Davidson’s device since the replacement would have yielded predictable results, namely, a manner of connecting a knife KSR, 550 U.S. at, 82 USPQ2d at 1396.

    PNG
    media_image7.png
    446
    590
    media_image7.png
    Greyscale

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Batross in view of Davidson, further in view of Moua.
Re. claim 15, combination of Batross and Davidson is silent about wherein a weld secures each tube of the pair of tubes to the knife and a knife weld secures the knife tube to the knife drive rod.
However, Moua teaches a similar device in the same field of endeavor, surgical instrument, wherein the device having a knife assembly 156/180 which include a knife 156 and a knife drive rod 180. The knife assembly 156/180 includes an engagement mechanism which comprises capture tab (CAPTURE 3 above) and an aperture that formed between the tabs to secure the tube 192 (Fig. 7), and wherein the tube 192 is welded to the knife 156 in order to increase the stability of the engagement between the tube and the knife ([0057]) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube and the knife of combination Batross and .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Batross in view of Davidson, further in view of Moua, further in view of Hixson.
Re. claim 16, Batross indeed discloses and the knife tube and the knife drive rod are made from similar materials ([0049]), but either Batross or the combination of Batross, Davidson, and Moua is silent about wherein the pair of tubes and the knife are made from similar metals to increase the strength of the welds.
However, Hixson teaches a similar device 10 (Fig. 1A) in the same field of endeavor, surgical instrument, wherein the device having a knife 190 is made of variety of metals ([0181]) and connecting pins/tubes which are made of metal ([0007]), wherein these metal materials provide high strength and high flexibility.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the materials of the knife and tube of Batross with the materials of the knife and tube as taught and suggested by Hixson in order to achieve a similar high strength and high flexibility.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        
/U.N.V./
Examiner
Art Unit 3771